DETAILED ACTION
Response to Amendment
Due to applicant’s response filed on July 18, 2022. The objections to the drawings, specifications and the 112(b) rejections in the previous office action (dated 03/17/2022) are hereby withdrawn.
The status of the claims is as follows:
Claims 1-2, 4-6, 9 and 11 have been amended,
Claims 3, 7-8, 10 and 12-20 were previously presented.
Therefore, claims 1-20 are currently pending.

Drawings
The drawings were received on July 18, 2022.  These drawings are not acceptable and will not be entered for the following reason(s):
In the newly submitted drawings, they appear to show the plurality of segments (i.e. 131-133) as being a single-continuous piece; whereas, in the original drawings (dated 07/24/2020), the plurality of segments (i.e. 131-133) had a vertical separation line below each of the respective scallop – to denote each segment being separate piece(s) rather than a single continuous piece. Therefore, the original disclosure (dated 07/24/2020) does not have any description about the segments being a single-continuous piece. This is what the examiner considers to be subject matter not previously disclosed; emphasis added.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections above.  Appropriate correction is required.
The abstract of the disclosure is objected to because it contains 8 words, which does not meet the 50-word minimum requirement.  Correction is required.  See MPEP §608.01(B)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In claim 1, Ln. 14-15, the phrase, “…wherein each segment of the plurality of segments has a length equal to or greater than about one-eighth of the circumference of the skirt…” is not supported by the original disclosure. In fact, the original disclosure (dated 07/24/2020) specifically [0019-0020] does not state “one-eighth of the circumference of the skirt” nor any other dimension of the respective segment of the plurality of segments (i.e. the height, width or length of the respective segments); emphasis added.
	In claim 5, Ln. 2, the phrase, “…each segment has a length of at least about 10 mm…” is not support by the original disclosure. In fact, the original disclosure (dated 07/24/2020) does not disclose or state the length of each of segment nor any other dimension of each segment of the plurality of segments; emphasis added. 
	In claim 6, Ln. 24-25, the phrase, “…wherein each segment of the plurality of segments has a length equal to or greater than about one-eighth of the circumference of the skirt…” is not supported by the original disclosure. In fact, the original disclosure (dated 07/24/2020) specifically [0019-0020] does not state “one-eighth of the circumference of the skirt” nor any other dimension of the respective segment of the plurality of segments (i.e. the height, width or length of the respective segments); emphasis added. 
	In claim 11, Ln. 20, the phrase, “…each segment has a length of at least about 10 mm…” is not support by the original disclosure. In fact, the original disclosure (dated 07/24/2020) does not disclose or state the length of each of segment nor any other dimension of each segment of the plurality of segments; emphasis added.
As for claims 2-5, 7-10 and 12-20, due to their dependencies from claims 1, 6 and 11 (respectively), they too have these deficiencies. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 9, the phrase, “…the end tabs…” renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required. 
	In claim 1, Ln. 14-15, the phrase, “…about one-eighth of the circumference of the skirt…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) being encompassed with such language. Furthermore, the phrase “about” is a relative term and renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further clarification is required. An art rejection is provided below as best understood by the examiner.
	In claim 6, Ln. 23, the phrase, “…approximately…” which is a relative term and renders the claim indefinite. The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 6, Ln. 24-25, the phrase, “…about one-eighth of the circumference of the skirt…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) being encompassed with such language. Furthermore, the phrase “about” is a relative term and renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Further clarification is required. An art rejection is provided below as best understood by the examiner.
	In claim 9, Ln. 3, the phrase, “…approximately…” which is a relative term and renders the claim indefinite. The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	Claim 11 and its dependents are indefinite because it is not clear whether claim 11 is drawn to the sub-combination of: a closure FOR a bottle, or whether the claims are drawn to the combination of: a closure AND a bottle and its corresponding structure (i.e. bead). This is because while some portions of the claim indicate that what is claimed is the sub-combination, other portions of the claim indicate what is claimed is the combination (note the structural limitation of claim 11, Ln. 8-9 and 17, requiring “the bead may press the tab” and “the attached position on the bottle”; respectively). It is noted further in connection with these limitation(s) that it is by now well settled that features not claimed may not be relied upon in support of patentability. In this office action, the bottle and its corresponding structure(s) are presumed not to be claimed in order for the examiner to give the claims its broadest reasonable interpretation. Accordingly, all references to the bottle and its corresponding structures are considered to be merely functional. On the other hand, clarification of the scope of the claims is required.
	In claim 11, Ln. 9-10, the phrase, “…to may press the tab…” renders the claim to be vague and indefinite because it is unclear to what structural limitation(s) or relationship(s) is being encompassed with such language. Further clarification is required. 
	In claim 11, Ln. 9, the phrase, “…may…” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term "may" are required or optional. For examination purposes the recitation following the term “may” are consider to be optional limitations.
	In claim 11, Ln. 10, the phrase, “…the tab…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 11, Ln. 10, the phrase, “…the tab…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 11, Ln. 14, the phrase, “…the tabs…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 12, Ln. 1, the phrase, “…at least one tab…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a first end tab” “a second end” (claim 11, Ln. 6-7) OR a different “tab” when referring to “at least one tab”? Further clarification is required. 
As for claims 2-5, 7-10 and 12-20, due to their dependencies from claims 1, 6 and 11 (respectively), they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 6-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guglielmini (US 5657889; hereinafter Guglielmini) in view of Bixler et al. (US 7344039; hereinafter Bixler).
Regarding claim 1, Guglielmini teaches a closure (for a bottle) comprising:
a cover (1) and a skirt (2) depending from the cover; 
a tamper band (4), wherein the skirt is disposed between the cover and the tamper band; and
a plurality of segments (i.e. in the form of petals (9)) disposed on the tamper band; 
wherein each segment of the plurality of segments is configured to have a greater radius of curvature than the skirt when in the inverted position and an attached position on the bottle; and wherein each segment of the plurality of segment has a length equal to about one-eighth of the circumference of the skirt (Guglielmini Col. 3 Ln. 60 – Col. 6 Ln. 3 and Figs. 1-6).
	However, Guglielmini fails teach wherein each segment includes a pair of oppositely disposed end tabs and wherein the tamper band has an unattached pre-inverted position in which each segment and its end tabs extend downwardly and an inverted position in which each segment and its end tabs extend upwardly; wherein the end tabs are configured to be disposed between a bead of a bottle and at least one of the tamper band and the skirt.
	Bixler is in the same field of endeavor as the claimed invention and Guglielmini, which is a tamper-evident closure. Bixler teaches a closure embodiment (21; as shown in Figs. 14 and 16; for a bottle) comprising: 
a cover (22) and a skirt (24) depending from the cover;
a tamper band (30), wherein the skirt is disposed between the cover and the tamper band; and
a plurality of segments (34 and 36) disposed on the tamper band, wherein each segment includes a pair of oppositely disposed end tabs (34a; see Bixler Fig. 16);
wherein the tamper band has an unattached pre-inverted position in which each segment and its end tabs extend downwardly and an inverted position in which each segment and its end tabs extend upwardly;
wherein the end tabs are configured to be disposed between a bead of a bottle and at least one of the tamper band and the skirt (see Bixler Fig. 14);
wherein each segment of the plurality of segments is configured to have a greater radius of curvature than the skirt when in the inverted position and an attached position on the bottle (Bixler Col. 6 Ln. 65 – Col. 8 Ln. 17).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each segment (of Guglielmini) with a similar pair of oppositely disposed end tabs (as taught by Bixler) to provide further stability and to prevent unfolding resulting in a “tiring off” of the tamper indicating band 30 and a loss of tamper evidence (see Bixler Col. 7 Ln. 6-10).
Regarding claim 2, modified Guglielmini as above further teaches wherein the plurality of segments includes between 3 segments and 8 segments (see annotated Guglielmini Fig. 4 below – which shows a total of six petals or segments, which falls within the claimed range of 3 to 8 segments; emphasis added).

    PNG
    media_image1.png
    807
    899
    media_image1.png
    Greyscale

Regarding claim 3, modified Guglielmini as above further teaches wherein the plurality of segments includes between 4 segments and 6 segments (see annotated Guglielmini Fig. 4 above – which shows a total of six petals or segments, which falls within the claimed range of 4 to 6 segments; emphasis added).
Regarding claim 4, modified Guglielmini as above further teaches a plurality of scallops (i.e. in the form of interruptions (7)), wherein the plurality of scallops includes at least one scallop between a first segment and a second segment of the plurality of segments (see Guglielmini Figs. 1-2).

Regarding claim 6, modified Guglielmini as above further teaches a package, comprising:
a bottle and a closure;
wherein the bottle includes a bead and an external thread;
wherein the closure includes a cover, a tamper band, and a skirt depending from the cover that is disposed between the cover and the tamper band;
the skirt having an internal thread configured for threaded engagement with the external thread of the bottle;
the tamper band including at least a first segment, a second segment, and a third segment;
each of the first segment, second segment, and third segment extending from a first end to a second end; and
each segment having a first tab at the first end and extending away from that segment and a second tab at the second end and extending away from that segment;
wherein the tamper band is configured to be movable between a pre-inverted position in which each tab extends away from the cover and an inverted position in which each tab extends toward the cover;
wherein the closure is movable relative to the bottle between an attached position and an unattached position;
wherein the first segment, the second segment, and the third segment are pulled into a straighter position to have a larger radius of curvature than the bottle bead when in the attached position with the bottle bead pushing each tab radially outwardly to pull each segment into the straighter position under the bottle bead (see Bixler Fig. 14), wherein the first segment, the second segment, and the third segment cooperate to form an approximately polygonal shape when in the attached position (see Guglielmini Figs. 1-4); and
wherein each segment of the plurality of segments has a length equal to or greater than about one-eighth of the circumference of the skirt.
Regarding claim 7, modified Guglielmini as above further teaches a fourth segment having a first tab at a first end and a second tab at a second end (see Bixler Fig. 16).
Regarding claim 8, modified Guglielmini as above further teaches a fifth segment having a first tab at a first end and a second tab at a second end (see Bixler Fig. 16).
Regarding claim 9, modified Guglielmini as above further teaches wherein the first segment, second segment, third segment, fourth segment, and fifth segment having a perimeter configured to lie within and below an outer perimeter of the bottle bead when in the inverted position and the attached position.
	However, Guglielmini fails to teach wherein the first segment, second segment, third segment, fourth segment, and fifth segment are arranged to form a five-sided approximately polygonal shape.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the five segments (of Guglielmini) to form a five-sided approximately polygonal shape to adjust the attachment features of the tamper band to the bead of the bottle, and since it has been held that a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP §2144.04(IV)(B)
Regarding claim 10, modified Guglielmini as above further teaches a plurality of scallops (i.e. in the form of interruptions (7)), with each scallop of the plurality of scallops disposed between a first end of one segment and a second end of an adjacent segment (see Guglielmini Figs. 1-2).

Regarding claim 11, modified Guglielmini as above further teaches a closure for a bottle, comprising:
a cover, a skirt depending from the cover, and a tamper band, wherein the skirt is disposed between the cover and the tamper band;
a plurality of segments disposed on the tamper band, the plurality of segments including a first segment, a second segment, and a third segment;
wherein each segment includes a pair of oppositely disposed end tabs, including a first end tab and a second end tab;
the end tabs of each segment of the plurality of segments extending away from that segment to provide a surface engageable by a bead of the bottle to may press the tab radially outwardly to straighten each segment;
wherein the tamper band has an unattached pre-inverted position in which each segment and its end tabs extend downwardly and an inverted position in which each segment and its end tabs extend upwardly;
wherein the tabs are configured to be disposed between the bead of the bottle and an interior surface of at least one of the tamper band and the skirt when in the inverted position and an attached position;
wherein each segment of the plurality of segments is configured to have a greater radius of curvature when in the inverted position and the attached position on the bottle than when in the pre-inverted position.
	However, Guglielmini fails to teach wherein each segment of the plurality of segments has a length of at least about 10mm.
	Therefore,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make each segment (of the plurality of segments; of Guglielmini) have a length of at least about 10 mm to adjust the attachment features of the tamper band to the bead of the bottle and since it has been held that a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(IV)(A)
Regarding claim 12, modified Guglielmini as above further teaches wherein at least one tab has a width.
Regarding claim 13, modified Guglielmini as above further teaches all the structural limitations as set forth in claims 11 and 12, except for wherein the width is in the range of about 0.04" to about 0.10".
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the width is in the range of about 0.04” to about 0.10” to adjust sealing or attachment properties of the at least one tab, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.045(II)(A)
Regarding claim 14, modified Guglielmini as above further teaches all the structural limitations as set forth in claim 11, except for wherein at least one tab has a first radius at an upper corner with a dimension in the range of about 0.002" to about 0.010".
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one tab has a first radius at an upper corner with a dimension in the range of about 0.002" to about 0.010" to adjust sealing or attachment properties of the tab, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.045(II)(A)
Regarding claim 15, modified Guglielmini as above further teaches all the structural limitations as set forth in claims 11 and 14 (respectively), except for wherein the at least one tab has a second radius at a lower corner with a dimension in the range of about 0.002" to about 0.010".
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make at least one tab has a second radius at a lower corner with a dimension in the range of about 0.002" to about 0.010" to adjust sealing or attachment properties of the tab, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.045(II)(A)
Regarding claim 16, modified Guglielmini as above further teaches a first scallop interposed between the first segment and the second segment (see Guglielmini Figs. 1-2).
Regarding claim 17, modified Guglielmini as above further teaches all the structural limitations as set forth in claim 16, except for wherein the first scallop has a radius with a dimension in the range of about 0.01" to about 0.02".
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first scallop has a radius with a dimension in the range of about 0.01" to about 0.02" to adjust sealing or attachment properties of the segment, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.045(II)(A)
Regarding claim 18, modified Guglielmini as above further teaches all the structural limitations as set forth in claim 17, except for wherein the first scallop has a width with a dimension in the range of about 0.02" to about 0.04".
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the first scallop has a width with a dimension in the range of about 0.02" to about 0.04" to adjust sealing or attachment properties of the segment, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and that such modifications would have involved a mere change in the size of a component - a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of components - a change in proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP §2144.04(IV)(A) and/or §2144.045(II)(A)
Regarding claim 19, modified Guglielmini as above further teaches a second scallop interposed between the first second segment and the third segment (see Guglielmini Figs. 1-2).

Claims 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claims 1 and 11, respectively) and further in view of Asakura et al. (JP2012254819A; hereinafter Asakura).
Regarding claim 5, Guglielmini as above teaches all the structural limitations a set forth in claim 1, except for wherein the closure has a diameter about 28 mm and each segment has a length of at least about 10 mm.
	Asakura is in the same field of endeavor as the claimed invention and Guglielmini, which is a tamper-evident closure. Asakura teaches a closure (70) for a plastic bottle (100; see Asakura Fig. 7), comprising: a cover and a skirt depending from the cover; a tamper band, wherein the skirt is disposed between the cover and the tamper band, and wherein the plastic bottle has a mouth (10) having a 28 mm diameter and PCO 1810 finish, and the closure has a corresponding diameter to match the 28 mm diameter and PCO 1810 finish of the mouth (Asakura pg. 1-7 and Figs. 6-7).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure (of Guglielmini) to have a similar 28 mm diameter (as taught by Asakura) to improve the overall sealing performance/properties (and by doing also reduces the overall weight of the closure and/or bottle).
	In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make each segment (of the plurality of segments; of Guglielmini) have a length of at least about 10 mm to adjust the attachment features of the tamper band to the bead of the bottle and since it has been held that a mere change in the size of a component – a change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP § 2144.04(IV)(A)

Regarding claim 20, Guglielmini as above teaches all the structural limitations a set forth in claim 11, except for having a diameter about 28 mm and a PCO 1810 finish.
	Asakura is in the same field of endeavor as the claimed invention and Guglielmini, which is a tamper-evident closure. Asakura teaches a closure (70) for a plastic bottle (100; see Asakura Fig. 7), comprising: a cover and a skirt depending from the cover; a tamper band, wherein the skirt is disposed between the cover and the tamper band, and wherein the plastic bottle has a mouth (10) having a 28 mm diameter and PCO 1810 finish, and the closure has a corresponding diameter to match the 28 mm diameter and PCO 1810 finish of the mouth (Asakura pg. 1-7 and Figs. 6-7).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the closure (of Guglielmini) to have a similar 28 mm diameter and PCO 1810 finish (as taught by Asakura) to improve the overall sealing performance/properties (and by doing also reduces the overall weight of the closure and/or bottle).



Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B. V. P./
Examiner, Art Unit 3736

/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736